212 Ga. 291 (1956)
92 S.E.2d 17
EDWARDS
v.
EDWARDS.
19249.
Supreme Court of Georgia.
Argued February 14, 1956.
Decided March 12, 1956.
James A. Branch, Thomas B. Branch, Jr., for plaintiff in error.
Robert W. Cagle, contra.
DUCKWORTH, Chief Justice.
The exception here is to an order adjudging plaintiff in error to be in contempt of court for non-payment of alimony as required by a previous order of the court, and providing that he may purge himself of contempt by paying in a specified manner the amount found to be due and unpaid. Plaintiff in error now files in this court a motion to reverse and remand to the trial court with an order for that court to dismiss the contempt proceedings because the parties have settled the entire matter by payment, and the question has become moot. In support of the motion counsel cite a long list of decisions of the Supreme Court of the United States. They also cite Price v. Lathrop & Co., 66 Ga. 545, which held that a dismissal affirms the judgment. We can well understand how in some cases the procedure requested by counsel would be necessary to do justice, but not here. We could not, on this record, rule that the judgment was reversible. It provides a means whereby this plaintiff in error will escape from any penalty thereunder by payment. This motion shows payment; therefore, the judgment has been fully satisfied and can no longer endanger the rights of plaintiff in error. The case having become moot, the writ of error is
Dismissed. All the Justices concur, except Wyatt, P. J., not participating.